DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 8-10, 11, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 15, and 17 of U.S. Patent No. 11,099,861. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of Patent ‘861 contain every element of respective claims of the instant application and thus anticipates the claims of the instant application.

5.	The following claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following copending Applications (reference application):
a.	Claims 1, 8-10, 11, 15-17, and 19-20 over claims 5, 6, 8, and 11 of reference application 16/926763.
	b.	Claims 9 over claim 18 of reference application 16/260716.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
6.	Claims 5, 9, and 13 are objected to because of the following informalities:
a.	Claim 5 recites the limitation “the first resources” in [lines 7-8] of the claim. Although there is antecedent basis for a first resource in [line 5] of claim 1, there lacks antecedent basis for the limitation “the first resources.”
b.	Claim 9 recites the limitation “the application interfaces” in [line 1] of the claim. Although there is antecedent basis for an application interface in [line 2] of claim 8, there lacks antecedent basis for the limitation “the application interfaces.”
C	Claim 13 recites the limitation “the first resources” in [line 9] of the claim. Although there is antecedent basis for a first resource in [line 6] of claim 11, there lacks antecedent basis for the limitation “the first resources.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 7, 11-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parate et al (“Practical Prediction and Prefetch for Faster Access to Applications on Mobile phones,” September 12, 2013).

Claims 1-5, 7 (Method)
Claims 11-14 (Computer Readable Storage Medium)
Claims 17-18 (Terminal)
9-1.	Regarding claims 1, 11, and 17, Parate teaches the claim comprising: determining, in response to an application preloading event being triggered, an application to be preloaded, by disclosing a decision engine that executes on each app-change event and utilizes a prediction model and temporal model to decide when to prefetch an app [page 277, right column paragraph 4; page 278, left column, paragraph 1].
Parate teaches preloading resources for launching the application to be preloaded, the application to be preloaded comprising a target application, the resources comprising a first resource for launching the target application, and the first resource comprising network data of the target application, which is dynamically updated on a network side, by disclosing prefetching upon screen unlock such that the prefetch is immediately prior to a user opening an application [page 280, right column, paragraph 2].
launching, in response to receiving an instruction indicative of launching the target application, the target application based on latest network data of the target application and the first resource preloaded, by disclosing prefetching an app immediately prior to a user opening an app such that app content will be fresh upon the user launching the app [page 276, left column, paragraphs 2-3; page 280, right column, paragraph 2].

9-2.	Regarding claim 2, Parate teaches all the limitations of claim 1, wherein determining, in response to the application preloading event being triggered, the application to be preloaded comprises: determining, in response to the application preloading event being triggered, the application to be preloaded based on launching probabilities of applications, by disclosing that the prediction model predicts what app is going to be used next based on a probability distribution of app usages [page 277, “APP PREDICTION ALGORITHM”].

9-3.	Regarding claim 3, Parate teaches all the limitations of claim 1, further comprising: acquiring the latest network data of the target application, by disclosing using the prediction and Time Till Usage (TTU) models to deliver significant fresh content [page 276, left column, paragraph 3]. App content is prefetched immediately prior to a user opening the app [page 280, right column, paragraph 2].

9-4.	Regarding claims 4, 12, and 18, Parate teaches all the limitations of claims 1, 11, and 19 respectively, wherein launching, in response to receiving the instruction indicative of launching the target application, the target application based on the latest network data of the target application and the first resources preloaded comprises: acquiring the latest network data of the target application; updating the first resources preloaded based on the latest network data of the target application; and launching, in response to receiving the instruction indicative of launching the target application, the target application based on updated first resources preloaded, by disclosing prefetching an app such that app content will be fresh upon the user launching the app [page 276, left column, paragraphs 2-3]. App content is prefetched immediately prior to a user opening the app [page 280, right column, paragraph 2].

9-5.	Regarding claims 5 and 13, Parate teaches all the limitations of claims 1 and 11 respectively, wherein the application to be preloaded comprises an application of a predetermined type, the target application belongs to the application of the predetermined type, the resources comprise a second resource for launching the application of the predetermined type, the second resource comprises network data of the application of the predetermined type, which is dynamically updated on the network side, the second resource comprises the first resource, by disclosing that the apps may be Email, Facebook, Twitter, News, and Weather apps which rely on network connectivity to download app content [page 275, right column, paragraph 2].
	Parate teaches launching, in response to receiving the instruction indicative of launching the target application, the target application based on the latest network data of the target application, by disclosing prefetching an app such that app content will be fresh upon the user launching the app [page 276, left column, paragraphs 2-3]. App content is prefetched immediately prior to a user opening the app [page 280, right column, paragraph 2].
	Parate teaches the first resources preloaded comprises: acquiring latest network data of the application of the predetermined type; updating the second resources preloaded based on the latest network data of the application of the predetermined type; and launching, in response to receiving the instruction indicative of launching the target application, the target application based on updated first resources preloaded, by disclosing prefetching an app such that app content will be fresh upon the [page 276, left column, paragraphs 2-3]. App content is prefetched immediately prior to a user opening the app [page 280, right column, paragraph 2].

9-6.	Regarding claims 7 and 14, Parate teaches all the limitations of claims 1 and 11 respectively, wherein receiving the instruction indicative of launching the target application comprises one of: detecting an invoking instruction indicative of invoking the target application included in the application to be preloaded by another application; and determining receiving the instruction indicative of launching the target application by receiving a press on a desktop icon of the target application included in the application to be preloaded, by disclosing that a prefetched app may be launched using an icon on the homescreen [page 280, right column, last paragraph to page 281, left column, first paragraph].

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parate et al (“Practical Prediction and Prefetch for Faster Access to Applications on Mobile phones,” September 12, 2013).

11-1.	Regarding claim 6, Parate teaches all the limitations of claim 5, wherein acquiring the latest network data of the application of the predetermined type comprises: acquiring latest network data of the application of the predetermined type every preset time period, by disclosing prefetching app content every set period of time until the user opens the app [page 277, right column, paragraph 3]. Although this is not the approach the system of Parate ultimately takes when deciding when to prefetch app content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this approach when network access overhead is minimal due to increased network speeds. This would increase the freshness of an app’s content. 

12.	Claims 8-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parate et al (“Practical Prediction and Prefetch for Faster Access to Applications on Mobile phones,” September 12, 2013) in view of Sun et al (Pub. No. US 2013/0120294).

12-1.	Regarding claims 8, 15, and 19, Parate teaches all the limitations of claims 1, 11, and 17 respectively. Parate does not expressly teach the claim further comprising: preloading an application interface of the target application based on a pre-established active-window stack for preloading, boundary coordinates of the active-window stack for preloading being out of a coordinate range of a display screen. Sun discloses preloading a plurality of applications [paragraph 3]. Two applications from a plurality of applications having a specified order are displayed on a touch screen [paragraphs 121, 124; figures 5B,C]. An active window for preloading is determined by setting up a predetermined number of applications to the left and right directions with respect to the currently displayed application [paragraph 125]. Those applications within the active window that are outside the range of the touch screen will then be preloaded in a certain order [paragraphs 126, 130]. This would prevent items that are not fully loaded from being displayed on-screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preload items outside the range of a 

12-2.	Regarding claim 9, Parate-Sun teach all the limitations of claim 8, wherein preloading the application interfaces of the target application comprises: establishing a target process corresponding to the target application; establishing a task stack corresponding to the target application in the pre-established active-window stack for preloading, by disclosing preloading applications in a certain order [Sun, paragraph 126].
Parate-Sun teaches launching an active-window corresponding to the target application in the task stack based on the target process; and drawing and displaying the application interface of the target application based on the active-window launched, by disclosing that once an application has been preloaded, the user may switch between applications to display the preloaded application [Sun, paragraphs 137, 143; figure 7B to 7A].

12-3.	Regarding claims 10, 16 and 20, Parate-Sun teach all the limitations of claims 9, 15, and 19 respectively, further comprising migrating the application interface of the target application in the pre-established active-window stack for preloading to the display screen for display, by disclosing that once an application has been preloaded, the user may switch between applications to display the preloaded application [Sun, paragraphs 137, 143; figure 7B to 7A].

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178